83632: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13891: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83632


Short Caption:HILL VS. SBARRO LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A829355Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/22/2021 / Kohl, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHardeep SullJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


AppellantMelanie HillMichelle D. Alarie
							(Armstrong Teasdale, LLP/Las Vegas)
						Jeffrey F. Barr
							(Armstrong Teasdale, LLP/Las Vegas)
						


AppellantMelanie Hill Law PLLCMichelle D. Alarie
							(Armstrong Teasdale, LLP/Las Vegas)
						Jeffrey F. Barr
							(Armstrong Teasdale, LLP/Las Vegas)
						


AppellantSull & Associates, PLLCJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentDana DoradoPatrick H. Hicks
							(Littler Mendelson, P.C./Las Vegas)
						Kelsey E. Stegall
							(Littler Mendelson, P.C./Las Vegas)
						


RespondentSbarro, Inc.Patrick H. Hicks
							(Littler Mendelson, P.C./Las Vegas)
						Kelsey E. Stegall
							(Littler Mendelson, P.C./Las Vegas)
						


RespondentSbarro, LLCPatrick H. Hicks
							(Littler Mendelson, P.C./Las Vegas)
						Kelsey E. Stegall
							(Littler Mendelson, P.C./Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/15/2021Filing FeeFiling Fee Paid. $250.00 from Armstrong Teasdale.  Check no. 367530. (Appellant Hill) (SC)


10/15/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (Appellant Hill) (SC)21-29700




10/15/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (Appellant Sull) (SC)


10/15/2021Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellant Sull) (SC)21-29702




10/15/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-29706




10/20/2021Filing FeeFiling Fee Paid. $250.00 from Lipson Neilson P.C. Check no. 1692. (Appellant Sull) (SC)


10/22/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl. (SC)21-30577




11/05/2021Docketing StatementFiled Appellants' Joint Civil Docketing Statement. (SC)21-31835




01/28/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-03001




02/03/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/18/21. To Court Reporter: Department 27. (SC)22-03692




02/03/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 30 days transcript request; 90 days opening brief. (SC)22-03777




03/14/2022TranscriptFiled Notice from Court Reporter. Brynn White stating that the requested transcripts were delivered.  Dates of transcripts: 8/18/21. (SC)22-08028




04/29/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-13754




05/02/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.22-13891





Combined Case View